Citation Nr: 0841685	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for corns 
and calluses of the first and fifth toes of the left foot.

2.  Entitlement to a rating in excess of 10 percent for corns 
and calluses of the first and fifth toes of the right foot.

3.  Entitlement to an effective date earlier than August 15, 
2005 for the grant of a compensable evaluation for corns and 
calluses on the veteran's left foot. 

4.  Entitlement to an effective date earlier than August 15, 
2005 for the grant of a compensable evaluation for corns and 
calluses on the veteran's right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2005 and 
March 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
December 2007 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran's corns and callouses on both feet are 
manifested by objective findings of hyperkeratotic tissues 
with radiographic evidence of changes at the medial aspect of 
the interphalangeal joint of the right hallux and possible 
changes at the left hallux.  The fifth toe bilaterally is 
also found to be mildly contracted at the interphalangeal 
joints and in a varus rotation.  The evidence reflects that 
the veteran has a moderately severe disability, but no more.  

2.  The veteran's claim for an increased rating for his 
bilateral foot condition was submitted on August 15, 2005.  
The evidence does not demonstrate that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.   


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for corns and 
calluses of the first and fifth toes of the left foot are met 
throughout the appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2008).

2. The criteria for a 20 percent rating for corns and 
calluses of the first and fifth toes of the right foot are 
met throughout the appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2008).

3.  The criteria for the assignment of an effective date 
earlier than August 15, 2005, for the grant of a compensable 
evaluation for the veteran's corns and callouses of the left 
foot have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2008).

4.  The criteria for the assignment of an effective date 
earlier than August 15, 2005, for the grant of a compensable 
evaluation for the veteran's corns and callouses of the right 
foot have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2005 and April 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the April 2006 
correspondence informed the veteran of the process by which 
initial disability ratings and effective dates are 
established.  

In reference to the claim for an increased rating, in August 
2005 the AOJ notified the veteran of information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The AOJ explained 
that the veteran must show that his disability had increased 
in severity.  The AOJ also described the types of evidence 
that VA would consider in making this determination, such as 
statements from VA or private physicians, records from the 
Social Security Administration, medical records from state or 
local governments, or statements by current or former 
employers.  The veteran was further notified that lay 
statements regarding his symptoms were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  During the December 2007 Board hearing, the 
veteran testified that he had used sick leave from his 
employer because, at times, he could not cope with his severe 
foot pain.  He explained that his job as a painter requires 
him to climb ladders and spend significant amounts of time on 
the balls of his feet.  See Board hearing transcript, 
December 2007.  Thus, while the notice did not explicitly ask 
for the effect that the worsening has on his employment and 
daily life, the veteran provided that information during the 
course of the appeal.

Although the August 2005 notice letter was also deficient in 
providing the veteran with at least general notice of the 
rating criteria by which his disability is rated, general 
notice was provided in the October 2005 rating decision.  The 
claim was then readjudicated on all the evidence in the 
February 2007 Statement of the Case (SOC).  It is noted 
however, that in this case, the criteria on which the 
veteran's disability is rated is such that an increased 
rating could be achieved by showing a noticeable worsening.  
The criteria speak to moderate, moderately severe, and severe 
levels of disability.  38 C.F.R. § 4.72, Diagnostic Code 5284 
(2008).  Thus, as specific test measurements are not at 
issue, specific notice of the diagnostic criteria is not 
necessary.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In all, the duty to notify has been met.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The veteran has been medically evaluated in 
conjunction with his claim.  All identified and available 
treatment records have been secured.  

In regard to the veteran's claims for earlier effective dates 
for the grant of his separate evaluations for his bilateral 
corns and callouses of the feet, the United States Court of 
Appeals of the Federal Circuit has held that once an 
underlying claim is granted, further notice as to downstream 
issues, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir.  2007); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's 
notice obligations do not apply to claims that could not be 
substantiated through notice and assistance).  Therefore, the 
duty to assist has been fulfilled.  

Disability Evaluations

The veteran seeks a higher evaluation for his service-
connected bilateral corns and callouses of the first and 
fifth toes, currently evaluated at ten percent for each foot.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
the present case, however, the severity of the veteran's 
disability has remained relatively consistent throughout the 
appellate period.  Thus, staged ratings are not applicable in 
this case.  

Corns and callouses are not listed in the Schedule.  
Accordingly, since the date of the present claim, the 
veteran's disability is rated under criteria for foot 
injuries.  This is a closely related disability in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).  When a disability is not 
specifically listed, the Diagnostic Code will be "built 
up," meaning that the first 2 digits will be selected from 
that part of the schedule most closely identifying the part 
of the body involved, and the last 2 digits will be "99."  
38 C.F.R. § 4.27 (2008).  For example, in this case, 
Diagnostic Code 5299 is used to identify unlisted foot 
conditions.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).  

Here, service connection was initially established for 
bilateral corns and callouses by rating decision in November 
1999 and was evaluated as noncompensably disabling under DC 
7899-7812, pertaining to skin conditions.  An October 2005 
rating decision recharacterized the service-connected 
condition as bilateral hyperkeratotic corns on the great toes 
and fifth toes with calluses on the great and small toes and 
evaluated the condition as 10 percent disabling under DC 
7899-7813.  By DRO decision in March 2006, separate 10 
percent evaluations were granted for each foot from the date 
of claim for an increased rating.  The March 2006 DRO 
decision again recharacterized the veteran's condition as 
corns and callouses of the first and fifth toes for each 
foot.  At this time, the applicable diagnostic code was 
changed from 7899-7813, pertaining to skin conditions, to 
5299-5284, pertaining to foot disabilities.  

The Board finds that rating the veteran's corns and callouses 
as a foot condition is more appropriate because his 
functional limitations, from which the impairment of his 
earning capacity is derived, are more closely analogous to a 
musculoskeletal disability rather than skin disfigurement or 
impairment.  See generally Butts v. Brown, 5 Vet. App. 532 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  Furthermore, a rating in excess 
of 10 percent is not available for a skin condition where, as 
here, less than 2 percent of the total body and zero percent 
of the exposed body surface are affected and no more than 
topical therapy is required.  38 C.F.R. § 4.118, DC 7806 
(2008); VA examination, September 2005.  Therefore, 
consideration of the veteran's condition as evaluated under 
the diagnostic code for disabilities of the skin would be of 
no benefit to the veteran.  The remainder of this decision 
will address the veteran's condition under the more recent, 
and most applicable diagnostic code, DC 5299-5284.  

Diagnostic Code 5284 provides ratings for foot injuries not 
already addressed by the ratings schedule.  Moderate injuries 
are rated 10 percent disabling; moderately severe injuries 
are rated 20 percent disabling; and severe injuries are rated 
30 percent disabling.  A note provides that foot injuries 
with actual loss of use of the foot are to be rated 40 
percent disabling.  38 C.F.R. § 4.71a, DC 5284 (2008). 

In August 2005, the veteran sought VA treatment for his 
service-connected callouses.  At the time, the treating 
physician assessed severe callosities of both feet.  VA 
outpatient record, August 2005.  A subsequent podiatry 
consult found hyperkeratotic tissues present at multiple 
sites and indicated that radiographic evaluation revealed 
changes at the medial aspect of the interphalangeal joint of 
the right hallux and possible changes in association with the 
same site on the left hallux.  The bilateral fifth toes were 
mildly contracted at the interphalangeal joint and in a varus 
rotation.  Six keratomas were assessed, and a topical cream 
was prescribed.  The veteran was instructed to wear proper 
footwear, debride the tissue on a regular basis, and consider 
additional surgical intervention if these measures failed.  
VA Podiatry consult, October 2005.  

It must also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected under 
traditional diagnostic criteria.  DeLuca v.  Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

In the present case, the veteran was found to have pain that 
limited his functional ability with regard to daily 
ambulation.  VA examination, September 2005.  When the 
objective medical evidence is viewed in conjunction with the 
functional limitations presented by the veteran's bilateral 
foot disability, the veteran's total disability picture is 
found to constitute a moderately severe disability.  The 
evidence of record does not support the higher 30 percent 
evaluation for unlisted foot injuries, which would require 
evidence of greater functional impairment or a more intensive 
treatment regimen.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this case, there has been no assertion or showing by the 
appellant that his service-connected corns and callouses of 
the feet have required hospitalization.  

While the appellant may assert that his disability has 
interfered with his employability, the evidence of record 
simply does not support a conclusion that any such impairment 
is beyond that already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
the absence of the factors set forth above, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that separate 20 percent evaluations 
are warranted for the veteran's service-connected bilateral 
corns and callouses of the first and fifth toes, but no 
greater.
 
Earlier Effective Dates

A 10 percent evaluation for the veteran's service-connected 
bilateral corns and callouses of the feet was granted by an 
October 2005 rating decision.  An effective date of August 
15, 2005 was established, as the date of receipt of the 
veteran's claim for an increased rating.  The veteran 
appealed the evaluation and a March 2006 DRO decision granted 
separate 10 percent evaluations for each foot.  The veteran 
then filed a timely appeal with respect to the effective 
date.  He argues that his condition has remained consistently 
painful since surgery in 1983 and that he should be granted a 
compensable evaluation from the date of his claim for service 
connection in March 1999, if not before.  
The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The United States Court of Appeals for the Federal Circuit 
has emphasized that VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o)  (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2008)(emphasis added).   

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2) (West 2002); see also 38 
C.F.R. § 3.400(o)(2) (2008).  

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R.  
§§ 3.155, 3.400(o)(2) (2008).  

In the present case, the RO received an informal claim from 
the veteran for an  increased evaluation for his service-
connected corns and callouses of the feet on August 15, 2005.  
This is the effective date established for a compensable 
evaluation for the veteran's condition, to include the 
subsequent increased ratings established by the March 2006 
DRO decision and this Board decision.  As the date of receipt 
of the claim for an increased rating is generally the 
earliest possible effective date, the only remaining question 
is whether an ascertainable increase occurred in the 
veteran's disability during the year prior to filing his 
claim, or between August 12, 2004 and August 15, 2005.  

There is no medical evidence of record for this time period.  
However, upon VA examination in September 2005, the examiner 
stated that the veteran had treated the condition using only 
an over-the-counter acidic solution, and that the treatment 
type and dosage had remained constant over the prior 12 month 
period.  Thus, based on the evidence of record, there is no 
ascertainable increase during the year prior to the date of 
filing of the increased rating claim.  The Board finds that 
August 15, 2005 is the correct effective date for the 
increased rating for the veteran's service-connected 
disabilities. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  An 
effective date earlier than August 15, 2005 for a compensable 
rating for bilateral corns and callouses of the feet is not 
warranted.  


ORDER

A 20 percent evaluation for corns and calluses of the first 
and fifth toes of the left foot is granted.  

A 20 percent evaluation for corns and calluses of the first 
and fifth toes of the right foot is granted.

Entitlement to an effective date earlier than August 15, 2005 
for the grant of a compensable evaluation for corns and 
calluses on the veteran's left foot is denied.  

Entitlement to an effective date earlier than August 15, 2005 
for the grant of a compensable evaluation for corns and 
calluses on the veteran's right foot is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


